Case 1:20-cv-00569-WJM-KMT Document 26 Filed 11/16/20 USDC Colorado Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-00569-WJM-KMT

  KYLE A. BENDER, on behalf of himself and all others similarly situated,

         Plaintiff,

  v.

  EVERGREEN PEST SOLUTIONS, LLC,

         Defendant.

                AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

         NOW COME Plaintiff, Kyle A. Bender (“Plaintiff”), individually and on behalf of all

  others similarly situated, and Defendant, Evergreen Pest Solutions, LLC, and pursuant to FRCP

  41, submit this Stipulation of Dismissal with prejudice, and in support state:

         1. Pursuant to settlement, Plaintiff dismisses his individual claims with prejudice;
         2. Pursuant to this Stipulation of Dismissal, the parties stipulate that each party shall
            bear its own costs and attorneys’ fees; and
         3. The claims of putative class members shall be dismissed without prejudice.


  Dated: November 16, 2020                               Respectfully Submitted,

  KYLE A. BENDER                                         EVERGREEN PEST SOLUTIONS, LLC

  /s/ Marwan R. Daher                                    /s/ Dennis J. Bartlett (with consent)
  Marwan R. Daher                                        Dennis J. Bartlett
  Counsel for Plaintiff                                  Counsel for Defendant
  Sulaiman Law Group, Ltd.                               Brosseau Bartlett Lieberman, LLC
  2500 S. Highland Ave., Ste. 200                        6455 S. Yosemite St, Ste. 750
  Lombard, Illinois 60148                                Greenwood Village, Colorado 80111
  Phone: (630) 575-8181                                  Phone: (303) 515-2481
  mdaher@sulaimanlaw.com                                 dennis@bbl.law
Case 1:20-cv-00569-WJM-KMT Document 26 Filed 11/16/20 USDC Colorado Page 2 of 2




                                    CERTIFICATE OF SERVICE

            I hereby certify that I today caused a copy of the foregoing document to be electronically

  filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

  record.



                                                         /s/ Marwan R. Daher
                                                         Marwan R. Daher
